DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to the claims and applicant arguments/remarks, filed on 05/16/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group II, claims 13-17, drawn to a method of manufacturing a capsule comprising cannabinoid molecules and an active target substance.  
Claims 13-17 and 21-35 are pending in this application.  Claims 1-12, 18-20 have been cancelled.  New claims 21-35 have been added.  Claims 21-34 (drawn to capsules comprising cannabinoid molecules and an active payload) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 13-17 and 35 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed December 31, 2020, claims benefit of provisional U.S. Application No. 62/955,980, filed December 31, 2019.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (37 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:  The specification comprises typographic errors, e.g., “Thiolated poly (methacrylic acid)” (Para. 26) that need to be corrected to “thiolated poly(methacrylic acid)”.  Appropriate correction is required.  

Information Disclosure Statement
The information disclosure statement, filed on 12/31/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 15-17 and 35 are objected to because of the following informalities:  
Claims 15-17 and 35 comprise the typographic error “claim 13 wherein” that needs to be corrected to “claim 13, wherein”.   
Claim 35 comprise the typographic errors, e.g., “Poly-e-caprolactone”, “poly (lactide)”, “poly (lactide-co-glicolide)”, “Thiolated poly (methacrylic acid)”, “vinyl Pyrrolidone” that need to be corrected to “poly-e-caprolactone”, “poly(lactide)”, “poly(lactide-co-glycolide)”, “thiolated poly(methacrylic acid)”, “vinylpyrrolidone”, respectively. 
Claim 35 comprise the typographic errors “from a group”, “and albumin”, “and carboxymethyl cellulose” that needs to be corrected to “from the group”, “albumin”, “carboxymethyl cellulose”, respectively, for clarity or as needed.
Claim 35 comprises acronyms that should be removed, because said acronyms are not used in subsequent claims. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The factors to be considered in determining whether a disclosure meets the enablement requirement, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) scope or breadth of the claims;  (2) nature of the invention;  (3) relative level of skill possessed by one of ordinary skill in the art;  (4) state of, or the amount of knowledge in, the prior art;  (5) the level or degree of predictability, or a lack thereof, in the art;  (6) the amount of guidance or direction provided by the inventor;  (7) the presence or absence of working examples; and (8) the quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  MPEP 2164.01(a).  In the present case, 
(1)  The claims are broader in scope than the enabling disclosure.  Applicant is purporting a method of making capsules comprising a cannabinoid(s), capsule forming compounds, excipients, and a target substance(s), wherein said cannabinoid(s) are distributed in a core of the capsule, in a shell of the capsule, and are extended outside of an outer surface of the shell. 
(2)  The nature of the invention is directed to a method of making capsules comprising cannabinoids and a target substance(s), wherein exposed cannabinoid functional end groups selectively facilitate capsule traversal across the blood brain barrier into brain tissue. 
(3)  The relative level of skill possessed by one of ordinary skill in the art of materials science and/or biomedical engineering is high, as a majority of lead investigators directing scientific research and development in this particular technological areas possess a Ph.D. in a scientific discipline such as biochemistry, bioengineering, medicinal chemistry, or the like. 
(4)  State of the art of biomedical engineering research comprises laborious time-consuming and costly experimental methods comprising selection/identification/synthesis of perspective compounds; preparation of perspective compositions; encapsulation of said compositions; performing functional and non-functional assays for perspective use of said capsules in pharmaceutical/medical formulations. 
(5)  Level or degree of predictability of physical and chemical properties of multi-component systems is low, given that said properties depend on intermolecular interactions between compounds included; as well as on conditions used for capsule preparation. 
(6)  Amount of guidance or direction provided by the inventor is low, because the specification does not teach any correlation between structural specificity of compounds that can be used in preparation of disclosed capsules for providing desired distribution of cannabinoids included, and only general statements what can be included in said capsules and/or what methods of capsule preparation can be used is provided.  
(7)  There are no working examples in the instant specification that illustrate how one can control the distribution of cannabinoids in the capsules for providing claimed inherent property.   
(8)  Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure is great.  One of ordinary skill in the art would have to conduct time-consuming and costly experimental synthesis/screening/measurements to determine the proper structure of functionalized cannabinoids and supplementary compounds (i.e., unspecified compounds such as capsule forming compounds, excipients, target substances) that will ensure claimed distribution of cannabinoids in prepared capsules.  This also will include optimization of preparation conditions such as mixture preparation (i.e., variation of solvents, concentrations), energizing (e.g., by high-energy sonication, heating, cooling, etc.) to form capsules, and characterization of the final product/capsules in terms of cannabinoid distribution.  As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine the potential compounds, mixtures, and preparation conditions for providing capsules with cannabinoid distributions as instantly claimed. 
When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “providing cannabinoid molecules, capsule forming molecules, excipients, and an active target substance” that is reasonably clear.  In the present case, it is unclear what is implied by terms “molecules” (is it a gas?).  This limitation was interpreted as best understood as “providing a cannabinoid component(s)/compound(s), a capsule forming material, excipients, and an active target substance”.  Clarification is required.   
Claims 13 recites the limitation “extend outside of a shell outer surface of the shell” that is unclear.  This limitation was interpreted as best understood as “extend outside of outer surface of the shell”.  Clarification is required.    
Claims 13 recites the limitation “the cannabinoid molecules are distributed throughout the core, embedded in the shell, and at least partially extended outside outer surface of the shell”.  In the present case, it is noted that the instant claim discloses a method comprising (i) providing a mixture of compounds (i.e., cannabinoids, capsule forming compounds, excipients, and target compounds); and (ii) energizing said mixture.  Claiming a result (i.e., a specific distribution of a compound in a final product) without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  See Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Similar is applied to claim 15.  Clarification is required. 
Claim 16 recites the limitation “the cannabinoid molecules comprise at least two different cannabinoids” that is unclear.  Does this limitation imply the use of (i) a mixture of cannabinoid compounds, OR (i) a molecule comprising at least two different cannabinoids?  Clarification is required.  
Claim 35 recites the Markush group that defines the capsule forming compounds to be used in the claimed method.  To this point, it is noted that the members of the group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of said group are defined by their functionality (i.e., surfactant), whereas other members are defined by their chemical properties (chitosan, gelatin, etc.).  Clarification is required.
Claims 14, 17 are rejected as being dependent on rejected independent claim 13 and failing to cure the defect.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615